DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2018/0118957 A1 issued to Brown et al. 
	Brown et al. is directed to an article comprising a substrate with a repellent surface disposed on the substrate [abstract; 0007].  The articles can comprise a substrate and a repellent surface disposed on a surface of the substrate. At 0031, the instant reference teaches that the substrate present in the articles can be formed from any material known in the art, such as plastics, glass, fiberglass, ceramic, metals, fused silica, and woven or non-woven fabrics. The substrate can be in any configuration configured to facilitate formation of a coating suitable for use in a particular application. For example, the substrate can be flat, have a cylindrical cross-section, or oval cross-section. In certain embodiments, the substrate can be a liquid-permeable material, such as a mesh, screen, or porous solid. 
	The repellant surface can comprise a polymer having a roughened surface. The roughened surface can comprise a fluorinated silane and a lubricating liquid. The repellent surface, and by extension the articles described herein, can exhibit superomniphobic properties. [0007] The repellent surface comprises a polymer such as a polyalkylene, i.e. a polyolefin, and may be impregnated with a lubricating liquid [0008, 0013].  A functional layer comprising a fluorinated silane can be deposited on the roughened surface [0012].  The fluorinated silane may be represented by the formula CF3(CF2)n(CH2)mSiR1R2R3, wherein n can be zero [0050].  The thickness of the functional layer may be 1 to 100 nm [0054].  Prior to depositing the functional material, the surface may be activated to form hydroxy groups [0077 and Figures 1 & 6].
	The substrate with a repellent surface reads on the substrate which can be a film or fabric. The functional layer reads on the liquid repellent membrane of the instant claims which forms a monomolecular layer that is bound to the activated surface by means of an -Si-O- moiety with intermolecular -Si-O-Si-O- bonds formed between the silanes (see Figures 1 and 6).
	Regarding Claim 9, where Applicant seeks that the cloth or film according to claim 1, wherein the base fabric has a surface that is modified to comprise hydroxy groups by ion plasma treatment; It is the position of the Office that the use of ion plasma treatment to modify the substrate with hydroxy groups represents a product-by-process type limitation.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since the product of Brown et al. appears to have all the product limitations the burden is on the application to conclusively demonstrate that employing ion plasma treatment results in a patentably distinct product.
	Regarding Claim 10, where Applicant seeks an umbrella, comprising the liquid repellent cloth or liquid repellent film according to claim 1; It would have been obvious to one of ordinary skill in the art to use the material of Brown et al. on an umbrella.  Since the courts have held the selection of a known material (e.g. the liquid repellant surface used on a fabric or film of Brown et al.) based on its suitability for its intended use (e.g. an anti-contamination layer) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Additionally, it should be noted that the recitation in the claims of an umbrella is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Brown et al.  provides the layers in the same composition and structure as presently claimed, it is clear that the sleeve of the previous combination would be capable of performing the intended use and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP